Gilbert, J.
“Under the ruling in Miller v. Almon, 123 Ga. 104 (50 S. E. 993), in order for this exemption of $300.00 to be effectual as against a waiver, it must have been set apart.” Peppers v. Cauthen, 143 Ga. 229, 234 (84 S. E. 477). The ruling above quoted is controlling on the sole issue in the case. The court did not err in refusing to grant a temporary injunction.

Judgment affirmed.


All the Justices concm', except Russell, O. J., dissenting.

Strozier & Beaver and B. Oubbedge Snow, for plaintiff.
B. W. Barnes, II. F. Bawls, and F. C. Collins, for defendants.